Almand, Justice.
This is a companion case to Breed v. National Credit Association, Inc., ante. All essential allegations of fact and controlling issues of law are the same. The only material difference in the facts of the instant case and those of the Breed case is that here the plaintiff alleges that the defendant entered its employ on September 12, 1951, as a collector, and on November 12, 1952, entered into an ancillary written contract of employment identical in terms with those in the Breed case, whereby he became office manager for the plaintiff’s entire business, and continued as such until December 27, 1954, when he terminated his employment. That the defendant’s starting salary was $160 per month, and during his last year of employment he received $3,992.11. It is alleged and admitted that the defendant, with others, had organized a corporation known as Credit Service Corporation, for the purpose of conducting the same kind of business as the plaintiff, and in the same territory served by the plaintiff. The grounds of the defendant’s general demurrer here are the same as those in the Breed case, and the evidence, on the hearing for an interlocutory injunction abundantly supports the judgment of the trial court restraining the defendant from further violating his contract. Held:
Under the rulings made in the Breed case, which are controlling here, it was not error for the trial court to overrule the demurrers of the defendant and grant an interlocutory injunction.

Judgment affirmed.


All the Justices concur.